Citation Nr: 0004865	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for asthmatic allergic bronchitis.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
asthmatic allergic bronchitis, and assigned a 10 percent 
evaluation thereto.  The Board remanded this matter in 
September 1997, to have the veteran re-examined and to have 
the RO re-adjudicate the increased rating issue under the 
recently-revised VA schedular criteria for rating 
disabilities of the respiratory system, which became 
effective on October 7, 1996.  The requested development has 
been accomplished and the matter is now back at the Board, 
ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected asthmatic allergic bronchitis has 
been shown to currently render the veteran in need of at 
least daily inhalational or oral bronchodilator therapy.


CONCLUSION OF LAW

A 30 percent schedular rating for the service-connected 
asthmatic allergic bronchitis is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Part 4, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his or 
her claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In the present case, a review of the record reveals that the 
service-connected asthmatic allergic bronchitis has been 
rated as 10 percent disabling since the initial grant of 
service connection of November 1995.  The 10 percent rating 
was initially assigned under the provisions of Diagnostic 
Code 6603 of the Schedule, which, at the time, provided for 
such a rating when pulmonary emphysema was mild in severity, 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  See, 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6603 (1996).  By 
letter of September 1996, the RO informed the veteran that 
the disability was being re-classified under Diagnostic Code 
6602 of the Schedule, which was the appropriate diagnostic 
code in the veteran's particular case.  Diagnostic Code 6602 
provided, as of September 1996, for a 10 percent rating when 
a diagnosed bronchial asthma was mild in nature, with 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year, with no clinical findings between attacks.  See, 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 (1996).

The version of Diagnostic Code 6602 that was in effect prior 
to the revision of 1996 also provided for a 30 percent rating 
for moderate bronchial asthma, with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks; a 60 percent 
rating for severe bronchial asthma, with frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks, with only temporary relief by 
medication; more than light manual labor precluded; and for a 
maximum rating of 100 percent for pronounced bronchial 
asthma, with asthmatic attacks very frequently, with severe 
dyspnea on slight exertion between attacks, and with marked 
loss of weight or other evidence of severe impairment of 
health.  See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 
(1996).
 
The new version of Diagnostic Code 6602 provides for the 
current rating of 10 percent when the service-connected 
bronchial asthma is productive of an FEV-1 of 71 to 80 
percent of the value predicted, or an FEV-1/FVC of 71 to 80 
percent of the value predicted, or the need for intermittent 
inhalational or oral bronchodilator therapy.  38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6602 (1999).  Higher ratings 
are warranted when the following criteria are met:  a 30 
percent rating when there is an FEV-1 of 56 to 70 percent of 
the value predicted, or an FEV-1/FVC of 56 to 70 percent of 
the value predicted, or the need for daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication; a 60 percent rating when there is an 
FEV-1 of 40 to 55 percent of the value predicted, or an FEV-
1/FVC of 40 to 55 percent of the value predicted, or the need 
for at least monthly visits to a physician for required care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids; and 
a total (100 percent) rating when there is an FEV-1 of less 
than 40 percent of the value predicted, or an FEV-1/FVC of 
less than 40 percent of the value predicted, or more than one 
attack per week, with episodes of respiratory failure, or 
when the veteran requires the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 
(1999).

According to the report of a May 1995 VA general medical 
examination, the veteran said that she developed some upper 
respiratory bronchospasm while in service, with a regular, 
and recurrent, irritable airway, which was treated initially 
with one inhaler and, later on, with three inhalers.  She 
also said that she had been intermittently on courses of 
steroids for an allergic bronchospasm.  On examination, she 
appeared to be in no acute distress, the heart had regular 
rate and rhythm, without gallop, murmur or rub, and the lungs 
were generally clear to auscultation and percussion.  The 
pertinent impressions were listed as bronchospastic airway 
disease and asthmatic allergic bronchitis with requirement 
for regular inhalers usually averaging two to three inhalers 
and multiple inhalations per day, with periodic exacerbations 
two to three times a year, which would require other systemic 
medications such as steroids.

The report of VA pulmonary function studies that were 
conducted also in May 1995 reveals results of an FEV-1 of 90 
percent of the value predicted, and an FEV-1/FVC of 101 
percent of the value predicted, as well as the physician's 
opinion to the effect that no airflow obstruction was 
present, that there was only a mild restrictive defect 
present, and that the diffusing capacity was normal.

According to the report of a May 1998 VA respiratory diseases 
examination, the veteran said that asthma started during 
basic training, and that she was subsequently released from 
active duty because she was unable to carry out her duties.  
If she could work in air-conditioned circumstances, there was 
no problem with the asthma, and it was noted that she was 
performing capably her present job as an office worker.  It 
was also noted that she had multiple allergies, including 
pollens, grasses and dust mites, which included (i.e., were 
productive of) shortness of breath, wheezing and chest 
tightness, with a dry cough.  Exercise also precipitated the 
asthma attacks, as did walking one flight of stairs.  
Currently, she was using an albuterol inhaler four to five 
times per week, and a nasal inhaler for nasal congestion, 
which the examiner noted was an aggravating component of her 
breathing problems.  The only time she had required oxygen 
was in the military when she had a severe episode and was 
taken to the hospital.  Otherwise, with inhaler treatment, 
she was able to treat her episodes satisfactorily.  During 
the Winter months, she was essentially free of asthma, but 
during the Spring and Summer months, she had to use her 
inhaler nine to ten times per week.  Another problem was her 
inability to talk without shortness of breath and a gasping 
for breath.

The above report also reveals that, on examination, the 
veteran was noted to be a friendly, healthy-appearing young 
woman, who had no dyspnea at rest, and was able to talk 
freely in the air-conditioned examining room without becoming 
dyspneic.  There was no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  There had 
been a weight gain of five to ten pounds during the Summer 
months, which the veteran questioned as being related to her 
nasal inhaler, which apparently contained steroids.  During 
the Winter months, the weight gain resolved.  There was no 
evidence of restrictive disease being due to kyphoscoliosis, 
pectus excavatum, etc., the lungs were clear to auscultation 
and percussion and the AP diameter was normal.  The pertinent 
diagnosis was listed as bronchial asthma, secondary to 
environmental allergens.
 
The report of VA pulmonary function studies that were 
conducted also in May 1998 reveals results of an FEV-1 of 88 
percent of the value predicted, and an FEV-1/FVC of 103 
percent of the value predicted, as well as the physician's 
opinion to the effect that there was no obstruction or 
restriction, and normal diffusion.

The Board notes that there is no competent evidence in the 
record characterizing the service-connected asthmatic 
allergic bronchitis as at least moderate in nature, with 
rather frequent asthmatic attacks, and moderate dyspnea on 
exertion between attacks.  A rating higher than 10 percent is 
therefore not warranted under the old version of Diagnostic 
Code 6602.  Also, the Board notes that the service-connected 
disability does not meet the minimum FEV-1 and FEV-1/FVC 
levels set forth in the new version of the same diagnostic 
code for ratings of at least 30 percent.  However, the record 
does show that the service-connected disability does render 
the veteran in need of at least daily inhalational or oral 
bronchodilator therapy.  In view of this finding, the Board 
concludes that a 30 percent schedular rating is warranted for 
the service-connected asthmatic allergic bronchitis.

Additionally, the Board needs to point out at this time that 
it has considered the question of the potential assignment of 
separate, or "staged," ratings for separate periods of time 
in the present case, a question that arises from every appeal 
in which a veteran has expressed his or her disagreement with 
the initial rating assigned in connection with his or her 
original claim.  See, in this regard, the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which the United States 
Court of Appeals for Veterans Claims (the Court), said that 
the potential for staged ratings should be considered in this 
type of cases, based on the facts found.  In the present 
case, the RO has not assigned separate staged ratings for the 
service-connected asthmatic allergic bronchitis.  However, 
the need to further consider this question has not arisen in 
this case because the 30 percent rating hereby being granted 
will be made effective back to the date of the veteran's 
separation from active military service (April 1995) and 
there is no evidence in the record so far to support the 
grant of a rating higher than 30 percent at any point in 
time.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of whether the above 
matter should be referred to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A 30 percent rating for the service-connected asthmatic 
allergic bronchitis is granted, this grant being subject to 
the VA laws and regulations applicable to the disbursement of 
VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

